PER CURIAM:
Curtis Leon Taylor, Sr., appeals the district court’s order dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Taylor v. Dep’t of the U.S. Navy, No. 4:15-cv-00023-JLK (W.D. Va. June 29,2015). We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.